Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 1 of 28




                EXHIBIT A
  Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 2 of 28
                                                                                   Plaintiffs' Exhibit 5




 LEWIS                 1180 Peachtree StreeT NE, Suite 2900
                       Atlanta, GA 30309
 BRISBOIS              Telephone: 404.348.8585
 BISGMRD
                       Fax: 404.467.8845
 &SMITHLLP
 A11'0l<NEVS AT lAW    www.lbbslaw.com



CARRIE STEPliENS                                  October 1, 2014
D!RECTDIAL: 404.99L3787
ll-MA!L: CARR!E.STill'HENS@IEw!SBR!SBOJS.COM


VIA U.S. MAIL

Manager, Patient Accounts
Primary Children's Medical Center
c/o Intermountain Healthcare
4646 W Lake Park Boulevard
Salt Lake City, UT 84120


          RE:         Patient:                   R       'M         . (minor)
                      Patient Account No.:       138-77460749
                      Date of Service:           November 11, 2013
                      Plan Name:                 Check City/Softwise Health Benefit Plan
                      Alleged Amount:            $25,290.03

Dear Sir or Madam:

        I write this letter    to remind you that this firm represents the above-mentioned patient,
l<       M       , and plan    participant Danielle Musick in connection with the above matter. From
this point forward, please     direct all communications regarding this matter to Ca:rtie Stephens and
not to R.       M       : or   Danielle Musick. Please cease direct communications with the Musick
family immediately.

        I write this letter in response to a statement dated September 4, 2014 that Primary Children's
Medical Center sent directly to my client. The statement reflects an alleged amount due of
$25,290.03. My client denies owing the amount alleged due to Primary Children's Medical Center.
Daniel!e Musick stands by the audit of the medical treattnent you. previously received in connection
with the above-referenced date of service.
  Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 3 of 28



October 1, 2014
Page2




        If you have any further questions, please contact Carrie Stephens. The entire contents of this
Jetter constitute settlement negotiations, and nothing herein shall be used against my client should
this case proceed to litigation.


                                              Sincerely,



                                              Carrie Stephens for
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

CS:an
cc:   Danielle Musick
Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 4 of 28
                                                                                    Plaintiffs' Exhibit 13




  LEWIS                1180 Peachtree Street NE, Suite 2900
                       Atlanta, GA 30309
  BRISBOIS             Telephone: 404.348.8585
  BOOMRD               Fax: 404.467.8845
  &SMITH UP
  I\110Rilm ill lAW    www.lbbslaw.com


LINDSAYFORUNES                                  September 16, 2014
DIRECT DIAL: 404.991.2163
E-MAJL: Lrr..'DSAY.FORL1NES@LEW1SBRISBOJS.COM


VIA U.S. MAIL

Manager, Patient Accounts
Intermountain Hea!thcare
Patient Financial Services
4646 W. Lake Park Blvd.
Salt Lake City, UT 84120


            RE:       Patient:                   R       ,M      . (Guardian DanieRe
                                                 Musick)
                      Patient Account No.:       107-540201053
                      Date of Service:           multiple, including September 8, 2013;
                                                 January 24, 2014; December 13, 2013;
                                                 March 29, 2014; January 3, 2014;
                                                 February 4, 2014
                      Plan Name:                 Check City/Softwise Health Benefit Plan
                      Alleged Amount:            $97,008.42

Dear Sir or Madam:

        I write this letter to remind you tbat this firm represents the above-mentioned patient,
R        M       {and Guardian Danieiie Musick), in connection with the above matter. From this
polnt.furward, please direct all communications regarding this matter to Lindsay Forllnes and !J!!t tc
Ri       M       (or Danielle Musick). Please cease direct communications with R .          M
and/or DanielleMusick immediately.

       l write tbis letter in response to a statement dated September 4, 2014 that Intermountain
Healtbcare sent directly to my client The statement retlects an alleged amount due of $97,008.42.




482().7765-5070.1
Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 5 of 28




Page2




My client denies owing the amount alleged due to Intermountain Healthcare. R           M.      and
Danielle Musick stand by the audit of the medical treatment you previously received iii oolinection
with the above-referenced date of service.

        If you have any .further questions, please contact Lindsay Forlines. The entire contents of
this letter constitote settlement negotiations, and nothing herein shall be used against my client
should this case proceed to litigation.


                                             Sincerely,



                                             Lindsay Forlines for
                                             LEWIS BRISBOIS B!SGAAJID & SMITH LLP

Ll':an
cc:    Danielle Musick)




482()..7765-5070.1
   Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 6 of 28
                                                                                  Plaintiffs' Exhibit 30




                    1180 Peachtree Street NE, Suite 2900
LEWIS               Atlanta, GA 30309
BRISBOIS            Telephone: 404.348.8585
BISGAARD            Fax: 404.467.8845
&SMITH UP           www.lbbslaw.com
ATIORNFIS AI tAW



D-"'""IELLE BERRY                              March 28, 2014
DIRECT DrAL: 404.567B575
E-MAJL: DANIE!..LE.BERRY@LEWISBRISBOIS.COM

VIA U.S. MAIL

Manager, Patient Accounts
Primary Children's Medical Center
l 00 Mario Capecchi Dr.
Salt Lake City, UT 841 13

           RE:      Patient:                    R      .M       t})anielle Musick}
                    Account No.:                FAl3816410938
                    Claim No.:                  201401090269
                    Date. of Service:           December 23, 2013
                    Plan Name:                  Check Oty/Sof'rnise Health Benefit Plan

Dear Sir or Madam:

           I write t!ris letter ro infurm you that t!ris firm represents the above-mentioned patient,
R           M       , in connection with the above matter. From t!ris point furward, olease direct all
coiDllll.lllication regarding t!ris matter to Danielle Berry and wt to R          M     , or Danielle
Musick.          Please cease direct coiDllll.lllications with R       M     . and Danielle Musick
irnrnediate ly.

        This letter fullows a letter of Januaty 22, 2014 you received :fium MBA Benefit
 Administrators, Inc. regarding the Check City/Softw:ise Health Benefit Plan (the "Plan"), of which
.R       M        (Danielle Musick) is a participant The fucus of that letter to you, and this letter as
well, is the diffurence between the original amount of $528.91 billed by Primary ClUk!ren's Medical
Center and the eligible amount covered by the Plan, less any applicable deductible, which amounted
ro $145.07 and which was paid to Primary Children's Medical Center on or abont January 22, 2014.

       In the letter :fium MBA Benefit Administrators, Inc., you were made aware of the ERISA
appeal process in the event of an Adverse Benefit Determination. This letter will again remind you
of the appeal process, as well as the 180 day deadline within which Primruy Children's Medica!
Center may :llle such an appeal I am not in a position to give you legal advice, as I represent the
afuremendoned client in t!ris matter, but Primary Children's Medical Center is again encouraged to
      Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 7 of 28



March 28, 20 !4
Page2


avail itself of the appeals process if it does not believe it was properly reimbursed by receipt of
$145-07.

        My client stands by the audit of the medical bills in connection with the above-re:terenced
date(s) of service. Primary Children's Medical Ceoter billed R         M       (DanieRe Musick) in
the amount of $528.91 fur the treatment received on December 2:3, 2013. The independent audit
perfu:rmed during this claim determined the amount that should be paid, and Primary Children's
Medical Center has been timely paid the appropriate amount of $145.07 on or about January 22,
2014. This amount paid was the Allowable Claim Limit of the Medicare allowed amount in a
geographic region, plus 20%, wbich constitutes the maximum Applicable Plan Limit Jbr the service
provided. This payment constitutes 1llir reimbursement fur the medical care provided. We are
prepared to de:tend the audit and payment made in this case against any further collection attempts
by Primary Children's Medical Center or its agents.

        Additionally, on behalf of R        M.     (Daniclie Musick), this letter hereby revokes any
waiver of R       . M         (Danielle Musick)'s HlPAA privacy rights as obtained by Primary
Children's Medical Center and also revokes any previous HlPAA authorizations that would enable
Primary Children's Medica! Ceoter to disseminate any of R . . M                   (Daniclle Musick)'s
confidential medical records or .infurmation. This revocation of aUthorization does not revoke any
authorization that R       M        (Danielle MuslPk) has provided v;1Jich authorizes the provision
of Protected Health lnibrmation to R            M        (Danielle Musick)'s ll!ldersigned atterneys
and their staff.

          Again, if you have any further questions, please contact me and not my client. Further
attempts by Primary Children's Medical Center to balance bill R          . M      . (Daniclle Musick)
will be evaluated with respect to applicable state law. The entire contents of t!Jis letter constitute
settlement negotiations, and nothing herein shall be used against my client should this case proceed
to litigation.

                                              Sincerely,



                                              Danielle Berry of
                                              LEWIS BRISBOIS BISGAARD & SMITH              ill'

DK.B:rs
cc:      R      M       (Danielle Musick)
   Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 8 of 28

                                           Plaintiff's Exhibit 37




 LEWIS                1180 Peachtree Street NE, Snite 2900
                      Atlanta, GA 30309
 BRISBOIS             Telephone: 404.348.8585
 BISGMRD
 &SMITH lLP           Fax: 404.467.8845
 AITORNEYS AT tAW     www.lbbslaw.com


DANIELLE BERRY                                    April25, 2014
DIRECT DIAL:404.567.6575
E-MAIL: DANIELLE.BERRY@LEWISBRJSBOIS.COM


R M (Danielle Musick)
2177N2600 W
Lehi, UT 84043

          RE:      Settlement Offer

Dear R M (Danielle Musick):

        This firm represents you and Check City/Softwise Health Benefit Plan for claims
associated with the reimbursement of medical care provided at Primary Children's Hospital.
Enclosed please find a settlement offer recently made in an attempt to resolve the dispute over
the outstanding balance which Primary Children's Hospital claims is owed. If the offer is
accepted, the Plan will pay the offer amount and the matter will be closed.

    Please note this correspondence is simply for your information. The.re is no need for any
action on your part at this time. Please feel free to contact us if you have any questions.


                                                  Very Truly Yours,



                                                  Danielle Berry of
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
DKB:md
cc:  Check City/Softwise Health Benefit Plan




4840-1694-5164.1
  Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 9 of 28




LEWIS                1180 Peachtree Street NE, Suite 2900
                     Atlanta, GA 30309
BRISBOIS             Telephone: 404.348.8585
BISGAARD
&SMITH llP           Fax: 404.467.8845
ATIORNEYS AT lAW     www.lbbslaw.com


Danielle Berry                                    April25, 2014
DIRECT DIAL: 404.567.6575
EMAIL: DANIELLE.BERRY@LEWISBRISBOIS.COM

VIA CERTIFIED MAIL. RETURN RECEIPT REQUESTED

CBE Group
1309 Technology Pkwy
Cedar Falls, IA 50613

               RE:     My Client:                   R M (minor)
                       Yonr Client                  Primary Children's Hospital
                       Patient Account No.:         138-77176493
                       Date of Service:             September 26, 2013
                       Alleged Amount:              $1106.53
                       Plan Name:                   Check City/Softwise Health Benefit
                                                    Plan

Dear Sir or Madam:

        I write this letter to inform you that this firm represents the above-mentioned patient,
R M and plan participant Danielle Musick, in connection with the above matter. From
this point forward, please direct all communication regarding this matter to Danielle Berry and
not to R      M      or Danielle Musick. Please cease direct communications with R M
and Danielle Musick immediately.

        We are in receipt of a statement that CBE Group sent to R                   M    (Danielle
Musick). The amount claimed to be due is $1106.53. We dispute the validity of this debt and/or
a portion thereof. Please verizy this debt and provide a copy of all verification documents so that
we may further assess this claimed amount due.

       While we continue to dispute the validity of this debt and/or a portion thereof, in lieu of
prolonging this dispute, my client has authorized me to make an offer of settlement and
compromise to resolve the above-referenced claim( s) under the following terms:

     •    Primary Children's Hospital will be paid a lump sum payment of FOUR ffiJNDRED
          FORTY-TWO DOLLARS AND 61/100 ($442.61) within thirty (30) days of receipt of
          the written acceptance of this offer;




4840-1694-5164.1
   Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 10 of 28




     •     Primary Children's Hospital will accept the above amount as full and final settlement,
           satisfaction, and compromise of the above-referenced amount, and will write off any and
           all remaining balances for the above-named patient for the date of service indicated
           above;

     •     Primary Children's Hospital will make no further attempts to collect any portion of the
           remaining balance against R M            (Danielle Musick), Check City/Softwise
           Health Benefit Plan, any of the Plan's participants or fiduciaries, and/or any other third-
           party guarantor of the above-referenced medical bill(s);

     •     Primary Children's Hospital will agree not to report this matter to any credit reporting
           agency, or if already reported, will agree to immediately completely and totally remove
           any and all adverse credit reports from the patient's credit report. Reporting the debt as
           "Amount Paid in Full for Less Than Full Amount," "Settled in Full," or similar language,
           expressly does not satisfY the terms of this settlement agreement, as only total removal
           will comply with the terms of this agreement;

     •     Primary Children's Hospital will acknowledge receipt of this offer in writing by signature
           below, and shall return this signed acknowledgment via certified U.S. Mail, return receipt
           requested and/or fax to the address and/or fax number listed in the letterhead above; and

     •     By signing on behalf of Primary Children's Hospital, the person signing represents and
           warrants that he/she has the full authority necessary to bind Primary Children's Hospital
           to the terms of this offer as set forth herein.

        Based on the terms of the offer extended herein, and if you choose to accept the offer,
this will be resolved within thirty (30) days of the written acceptance of this offer. If you choose
not to accept the offer prior to its expiration, we will vigorously defend any future attempts by
Primary Children's Hospital and/or its agents to collect any amounts on the above-referenced
bill. Further, if you choose not to accept this offer, please be advised that the alleged debt is
disputed.

       The entire contents of this letter represent an offer of compromise and settlement and
shall not be used against any of the above-named parties in any legal action. If you have any
questions, please contact Danielle Berry. Thank you for your prompt attention to this matter.
My client looks forward to your response.


                                                  Sincerely,



                                                  Danielle Berry of
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
DKB:md
cc:  R M             (Danielle Musick)



4840-1694-.S 164.1
  Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 11 of 28




        By my signature below, I hereby accept the above offer related to R M
(Danielle Musick) on behalf of Primary Children's Hospital on the terms listed above. I hereby
represent and warrant that I have the full authority necessary to bind Primary Children's Hospital
to the terms of this offer as set forth herein.


          This _ _ _ _ day of _ _ _ _ _ _ _ _ _ __, 2014.




                                     (Signature of Primary Children's Hospital representative)




                                      (Print name of person signing above)



                                    Payment Information
                           (To be completed by person signing above)

Payee on check

Remittance
Address




4840-1694-5164.1
      Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 12 of 28
                                                                                                    Plaintiffs' Exhibit 42




                                                        May 30, 2014

                                                                                                                     Via.FedEx
fntermountl!ln Revenue Cycle Orgll!liZ!ltion
Ms. Tillll Percy
Appeals Specfalist
ll 04 COilnlly Hills, Dr., Sllite 300
Ogden, UT 84403
Re:      CheckCity/Softwise Healtlt Benefit Plan (the "l'lan")
         Clalrnl!llt          R          M
         Date o:f Service:    l !lli 712013

Dear Ms. Petty:

ELAP Si:rvices, LLC ("ELAP") is tire Desi!l'1lored .Decision Maker (the "DDM") for the self-funded Check
City/SoftwJse Healtlt BeneJit Plan (il1e "Plan"), antf accordingly, ELAP, acls with cerl!lln l'itfuc)ary autbori!y on
behalf of the Plan. .IU~JCCortfnnce with lite Plan's ]ll'OOe~ures for efaims ~nd appe;~ls which may be fmmd l11 lite
SIJ!lllllllry Plan Deacrlptle~n (the ''Sl'D"), for purJ)osel; <>!tile t~sponse Oil li:ppea!, lite term «J'lan Admlnlslrlltor"
shall be deemed to mean tl1e DDM.

This leoo is ill response !ll yoor appeal letter dared April 24, 20!4, regarding the. Plan's dania! o:f charges which
were fOilad to Ire mexcess of the Allowable Claim Limits; as thC~se are deol'lned in the Plan's SPD.

Please note: In w effm1to protect the Plan parlicipant a11dfalrly reso!w any di~ptlte afa ber;eflt denial, !hi$ Plan
also grants you, as l'l)presenta:t!ve of the JlfO\'td¢1' Qf servll!l', full appeal r!gll!s In lldtf.ltlon to tltose rights accorded
to !Ire Plan partlclpa•lt. Wilen you, representing tile provider of service, e:rercise;lltis right of appeal m.aceortfauce
with the telms of this Plan wlliclt are applicable !ll pll!'!lelpant claims an.d appeals, you are agreemg to tile same
teflllllll~ conditions tm'l:luglt \IIIlich !lte participant's rlgbUs granted. A.lso, ror purpeses of this Plan provision, if
a plnvid<:r indicates on a Form UB or on a Form HCFA. :{or similar claiil1 form) t1tat the provider has an
asslg11rnent of betlel'its, thco ~!te :Plan will requrr¢: nu furtltet eVldenco lflat betlefits are legally assigned te tl>at
pi'Ovlde.r. Yell must als<> agr¢e. to pursUe recovery of expenses denied as being in excess of the AllowJtble tlalm
Limits clirect!y from lite .Plan, waiving any right to recover those certam expenses :6:om tlte plan partlc:ip~llt.

We ltave .reviewed yom· request and are responding, aflbrding all OOI)skiet®ons related fu a forma! a:ppeal.

Uoforttm:ttely, the medical review that you .!lave alrllcited to tile appeal was 100"/o unne~ry. Tile Notire of
Adverse B!lnefils De!erm!l~aijorr and tit!' flxcef spreadsheet along with the Jl<!Ylllent Olllde on tllis clalnl clearly and
!lllmnl>lguoosly explain tltis claim.. Tills Pllll1 does welcome a second level appeal directed n>ore. to tlte issue of
excessive char~. You have requested. several iliocnments myour llppeal .b!lt IIley were all ;utached to your
~ppeal. Pleeae revii\'W !lle Excel sp~sheet ~~o~ with the NOABD letlet you haw alrl!ched and the pay1nent
explanati01liS tbete. All !be remninirig lnformatloo yOil were looking fur you nave alrllehed to your appeal. If
you have diffieally understandillg the Jnfonnation ytm attaChed to tltis appeal! \vifl gladly ""'Plain them to you.
Tile Clalm Review and Audit Program is designed to evaluate tile line-item detail of the Charges by tile provider
of servi® fur the sole purpose <>! identifying !be eo.vered expenses that may be cmlsideoed for relnlburseroont. As
a.resource !ll taidyand ~ccura!ely lde1m!Y tlte true cost for certain services and snpplies,.tlle Plan.looks to the
actual cOSis reported to tOO Cmllers for Medicare and MediCllKf ("CMS''} by .lntenl!OOntam Medical Cenler, ratios
        Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 13 of 28




ru-e audited lzy CMS and tlu~y at-e recognized m> an l!l<ftmtcy stan4am. The :Plan <!)lows for covemge of the
provld;:r's cost plus an a<lditionlll12% for these expenses as a ressonabl.. charge.

The l>llln lookei.l at the Medicare allo\'llllble amm~nt under the Medicare mp!!lient Prospective Payment System
(DRG) .for tile servicenpecffic ta this Ilteility and ll1lows for consmerat!on of that amount plus an additioual20%
as a ressona~ ellarge. ~•. this case,· the dep!!ltlllental s!l¢fi¢ cost to charge ratio yielded. a grester ctwered
~peu,., am! ~vas the ~ for tllis det¢rmlnatioo.

'111isdetennination is uot.based Ufloll eligibility ol' entitlemenno Medlcaro; r1!1her, it is applied to covwei:! services
for Plan participants,. uniformly applied without discrlmimllon to any caw~·ed person or medical eondiHoo.

Uufortwlately, you did .not include any infonnatloll specific io ·the claim, plan provisions or otl!erwlse relallild to
the benefit determination, and tl!erefore tlte Plan has no basis fur an additlonallndependeni'Jevimv on ll11s appeal.
~. uvon the information wn-ently availld>le, tile l'llill Mmmistmtor bas l,ietet'll!lned that no a<lditionall;enefits
are payable for the above-referenced claim at lllls time. This re!!pOnse oo first appeal includes information tltat we
hope will assist you In l'ili•~g:a $ewmlappoalfur ad(lif.Joan! benefits tmder tlte terms of Plat).

                                                    PLAJ.'i'PROVlSIONS

'111e SPD ltrel\ltles 11 section, entitled "Claim· Andits", wltielt slatllS that, "Once a wril!e~; Claim for benefits is
 recelv~d, the Ckllms Atfministl'lltor, ac!Mg on the qJscretiOlllll'Y authoritY of the Plan Adminisll'aklr, may elect to
have such Claim. reviewed or audited for ~ !llld reasonableness of cll!1rges as part of the adjUdication
process. This process toay include, but may not be limited to, identifYing: (a} el1arges for items/services tl!at may
 not be aovered or may not have been delivered, (ll) dupliC1Jte c!ia~es, and (e) cltatges tieycnd ·fire t~naille,
necessary, and U&Cgiiille!ines .as determined by the Plan. In a<ldllion, pfease refer to the sec!loo elllitled uclahn
R<wiew aad Audit Prog~:am" fur information t>egal'ding Plan provisions rela!ed to the audit and .adjudication of
certain eligible ClainiS wider that P:rogmm."

'111e Sl>D Sll(;tl<>n l!llder ll1e "Schedule of Ilellefits" l'ld!icl!   de~crihe~   !he PPO Ul1d non.-PPO benefits          lr~tludes
llospita!s as a Level I providllr. BenefliSfor Levell providers are based nporttlte Al.lo\'llllb!e Claim Lhn!ts.
The Sl'D includes a seC!l0 n el!tltl¢d, ''1\l.lajoi·Medical Plafi :a,cltrslons and Llti!!tatiorts", wl!lcll states:

    "    «Charges in ex~ess OfUslUif and Custalllllr,Y <il\l!,tlits. in exoess. of Allowable Claim.Llmits or cl!arges
         nohecommeuded and appn:!Ved by a Physician.»

The Plan's SPD defblitlon ofCove1'1!d Medical'Expenses slates::

"The Usllal and Custcima!Y {U&C) charges,. Allowable Claim. Limit charges and/or contrncled PPO                              charg~s
ine11rred by m·.on behalf Of a Covered Persall tor the Hospital or other tnediCl!! .services llsted below which are:
         l.       Ordered by a Physician or llcensed Pl'liCtilloner;
         2..      Medically N~ fortbilf treatment ofan Ulnll5S or liljury;
         :3.      N<>t of a lllXlllYot personalnalt11'e; and
         4.       Nnt excluded Ull<ler the Majer Medical ExcillSious and Llinlt.at!oan sect!cn oftltls PlllJl.

The Plan section for C001p.rehenslve.Medlcal Bel!efils iltlltes:
         HOSPITALS, AMBULATORY SURGERY CENTERS AND DIALYSIS FAQLITIES
         These type~ offac1lities do 1101 Pllrtic!pale in the PPO Network. (;barges fol' services >"endered In !hes!i
         meilttles wll.l be> e'lilllu!!!ed under tile C!a!m ReVIew and A11dit Program, and <:::overed Charges will be
                                                                                                                  E!,Af'.~.tLC
                                                                                                 Qile(:k/Cily Soi!wls&- Rlolla<d MUslck
                                                                         lllll!ppeal Respcmse ~Primary Children's Mea Clr. .., 10f1711S
                                                                                                                           Pl!ll~2   or7
        Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 14 of 28




         delm:l!lined bas<;d upon the Allowable Claint Limits. !'lease refer ro the Claim Review and Aqdit
         Program sectl011 for additiooal in:lb!·matl()n about the program. and AlloWIII>Ie Claim Limits.

T:he Plan fully <;les<iribes the Claim Review and Audit Program, and def'mes Allowable Ciaim Limits, in tJertinent
pat'!; as fullows:
         «Allowable Cialm Lbnits" means the clmrges lbr sel'lllces and supplies, listell and b!cluc;!e!l as CoveJ'ed
         Me!llcall!xpenses \UOO .the Plan, wbicll are Me!lleally Neeessary :for the care and treatment of Illness or
         fnjmy, but only to the exlen! that such rees are within t!1e All~>wable Cia!m Units. Determ!nat!ontl)at .a
         ebarge is Witnin.the Allowable Oalb! Umit wlll.lie ma~ by the Plan Administrntor and wm Include, but not
         be limllll<f to, .tl1e follow'mg gui~llnes:.
         L HQl!Pital: The Allowable Claim Umlt for charges by a Hospital facllily and Rw charges by facilities
           whiCh are owned and operated 'by a Hospi!lll may be based upn11 l 12% of !he Hospital's most recent
           depllrtlflental \:Ost t.1iio, r{!PQrted to tile Centers fbi Melll<:are ;t!ld Medicaid Services ("CMS") and
           pub!isl1ed in the Amerlca>t HQl!Pital Directory as !he "Medicare Cost RJ;port" (the "CMS" Cost
           Ratio"}, lll'mey be based upon !he.Me!licare ~ll<!W
         ... The Plait Adminislta!orf<lserves tlie 1'4\ltt, in Its. sore discretioo, to determine any Allowable Claim: Limit
         amount for certa!tt cattditions, services · and supplies using aeeepllld industry-standard documentation,
         unlfonnly app!ie!l without discrlminati0l1 to any Cwered Person.

Determinations !bat a cllat:ge is within the Allowable Claim Litnit are made by the Plan Adminlslt:ator, nslng hij;hly
q<lalified and credllj!tlaled e.'Qllllts to pet'fotm tl1e elaim audit itOOording to wel!-establish~d aud te¢ognl:red
indusby-lll;alldam.resocrees. St!cll tJ:l,iUstly-standard J'es9Ut¢es include, 'bn! are not Jimlte!lto:
    •   American Hospltal Dlrect01y is a source fur information on hospital and facility claims data and \:OSts
        associated with roQrn ani:l 'board and other ane!!lary charges. The database of Information ls hospital~
        speei.fil: and is ballt from Medi!lill'e clal11ls data, cost repruis, and OlJ1er public use files obtained from tlte
        feilet'lll Centers 1\Jr Medicare and Medicaid Sel'\'ltes (CMS).

                                             REASONS li'ORDECISION
The Plan excludes any elm~ whiCh are 111 excess oftlle Allowable Claim Limits as explained above.

$peclflc ReaSOlls fro· Denim
The following i~nal rules, guidelines, prQ!ocols, or other similar crlterla Wel'l'' relied upon in Jllaking this claim
determinlli!on:
    •   TI1e Allo\Vable C!;<im Lunits fur hospital clmrges adjUilted !mder RellSOO Code "II" are based upon the
        departmental S!Jeolfie cost to chat"F,e ratio as those ratios have heen reported by the fucillty itself to tl)e
        Center for Mec!il;;a;e and Medienid Serviees (CMS), plus au ad.illl!onal !2%.

Medical o1· vocational experl(s) !J<~Ve been consutlll<f !n connection \vi!h this c!ajll!.




                                                                                                               aAPSamee$.UC
                                                                                              Chec!d1;i!y Sol!wlse- fl!cllard Musf<;k
                                                                     1s!Appeal flesP<!Jl$0 -Primary Chi!dr~·s Mad Ctr. -101171t3
                                                                                                                         Page.3of7
       Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 15 of 28




AdditionaHufornlation.NecfSSlti'Y ro I'cl'fect tl1e Claim
For any cllarges excluded In !lie calculation of Anfi!wal:>!e Claim Limits, you wi.ll fi11d an Adjustment Code
e!!planatlon In the audit review II!Jltlrt. Foi!Q\V~lgis au expiam~llon ofwllllt is 111quired in ordcdor you to perfect
the claim for llf!nefits for each A£1W5tment Code:
           AdjliStment Code 'H'; Hpspi!al Outpatient. Al!owal:>!e Claim Limits have l:>een detefl1litred using the
           most recent departmental specll'ic ctlst to cllarge ratio as ll1ose .mills have been II!JlOI1ed l:>y the facility
           itself to the Center .fhr MedlliSte ;md Med!caid Services (CMS). Please submit llo<:UUientatioll fur any
           ad,IUStotent til t"e e<lst/cliarge t"lliio mulfor a~tual oosts to tlte provider for specific serviees or
           supplies.

It'th¢ reimbursement allo~\'ed uo®r the Plan sllou!d be reoonsidered based ~pon actual costs. to the proVider, 6!· if
tlte costs reponed to CMS l1ave not been. cotoec!ly allocated to the revenue codes billed, we encourage you io
explain this .~jnd lnc11i~ S'lij>p()rllllg d6e!mlenll;tioll. In the in!Jerest of providing a full and fair revie-;v of the
deterinlnatkm of covered .expenses am:!any Issues ]'llised r~gardlng tlte ability of !lte.P11ilt to determine benefits in
a<i'®rdaoce with ll1e Claim Review and Audit.l'rogrnm, ELAP will authorize <Ill eiperl independent legal and/or
medical review Qn appeal. You will be provided witlt the "Cllnplere results of the 1-evie\v and t11e cted'en!lals oftlte
revie~. For your conveniellCe, we are eneio.slng a copy oftlie audit report.

                                                  APPJ!lAL QF DECISION

FuJI. lind Fair Review of AJI Clallns
11i cases where 11 claim for benefits. i$ denied, in whole or iJJ part, and the claimant believes tl!e claitn has .been
(lenie<l wi'Ollilly, tlte claimant may appeal the dcoial and revie'" pertinent doclll!lenls. The claims procedm'eS of
tills Plan provide a clabnant with a reasonable oppar!U11lly fur a fuUand tllir revi,<)\Y of a claim and .ndverse !Jeilefit
~inal!an. More speclflcally, tht> Plan provides;

     {I) Claimants at least lSO days following receipt of a JlOiifioation of an adverse benefit determlnati.oo witl!In
         wlllell ro appeal the deteJ'mlnation;
     (2)   Cla!matlts tbe oj>pru:tunlly to submit wrl!1lm ccmments, documents, tee<otds, an!il otlter mfonnatioo
           relntingro the o!abn tor be!Jefits;
     (3) For a revi~w that does not affurd def~ to tim pt:evious adverse benefit de!ermlruttiOll .and !nat is
         cooducted by the Plan Administrator,. wl10 shall be l!eltimr.!be .individual '\llio made the adverse benefrt
           dlltet:mhi~tiou !hat is tl1e subject of !he appeal, nOJ'tlje subo-':dilllli:e of such individual;

     (4} For a ~~~View !lmt takes· fnto account all comments, document~>, l'<i'®rds, ruul other infomll!llou subtoitted
         by the claimoot re!a!J~>g ro t,he claim, wi!hoot teg:~t'd to whether such hlfbrllll!lion was sul:>mltted 01'
         consideJ'ed in llllypriar llenefit detertnitiatiou;
     (S) That, in. deciding an l!PI'eal. <>f lilly adyei'se benafit determll\atiort thnt is based in wh<>le or in part upoo a
         medical judgment, tbe Plan Admlnlstrat(lr sllall consult wl!b a health C!ll:e ptofessiOJllll who has
         npp,t'OJ'fhlte trainhl!I am! expel'lence In tbe field or medicine mvalv~d in the medical judgmeut, wl!o is
         neither an lndlviduel who was consulted in connection with the adverse. beoofit determination tbllt is the
         snl;lject of t1te appeal, nor the Snbordb!ate of any such individual ;
     (6) For the ld'emliica!ian ofmedical ot vacational ·e>:per!S 'Wl!<>se advice \vas ootained an behalf of the Plan
         in connecticu with .a claim, evelt lftl1e. Pl!lll did not rely np<>u their advice; ami
     (7) That a claimant will be provided, upon re<p;est al)d ~ of chllt2;ll, re$()uable li!:CCSS to, ami copies .o:!; all
         docutlltlllts, II!Co.rd:$, aad other lnf0fl1latioll relevmlt to tlteelalmant's !llalm fur benefits i11 jlOS!iessien ·Of
                                                                                                                 El..AP Se!Vlcos,. u..c
                                                                                                 Cbeci<ICi!y Sol\wlse- RiOhar<l Mw1tl<
                                                                         fsl Appeal R<lspO!Iie- POmaryCI!i!d!en'• M<l<l Ctrc -10117113
                                                                                                                            Paga4of7
        Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 16 of 28




         iiie Plan Mmsll'at<lr or the Third Party Acllllln!sll1iill:lr; lnfocmll!ion reg!!lrling any voluntmy appeals
         pra<;ei!lfres offered by ·the .Plan; any (nlernal rule, guideline, prot<Jcril or o!l1er similar er!terton re!.ie<!
         11p011 m making the adverse ilelermlmttlm!; and an C!lplanatiou oftl!e scientific or. clinlcal judgment for
         !lte iletermillation, applying the terms of1he Piatt !q tile elai!mjilt's medical circumstances.

Requirements fn1· Seennd Appeal
If you elect t<! :file a seoond ll!)peal, that appeal lliust be b1 writing nad filed within ()0 days tbll<>wing receipt of
11!1$ noimcatim>. Tltat appealtnust be addJ:essed as tbltows:
        lllloo!e .B. Guerin
        AppelllS~
        ELAP Servl~es, LLC
        961 Pol:t:Stl!Wn Pike
        Chester S).llings, PA 19425

It is ypur responsibility ro submit prooftltat. the eialm fur benefits is ~<'!d and. ~le under the provisions of
the Plan. Any appealmt~s! Include:

     {I) TI1e name oftlte Btnpleyee/Plan me!hber;
     (2) The EmployeelPll!!i merobel'~s social sec1uily nlllllher;
     (3) The group name <Jr i~tiflcation lliJmber;
     (4) All fact~ and theories. s~ppcrtlng the Claim fur benefits. Failure to Inclmle any theories o•· faets in the
         apJie&l wiD resuJt In their being dwmed waivecl. .li1 other words, the· Plan tnembel' wiD lose tbe
         rigltt to .l!llisl! ·fae!lllll ~rgwnents and theories wlticli suppurt tlils claim if tlte Plan •i•en• ber falls to
         inelnlle them In the lii>Jleal;
     (5) A st~n~nt ill clear and concise terms <!fthe reason or reaso!l$ for dllla!lr"nient 1vitlt the !II!Uif!lng of the
         claim; and
     (6) AllY materlnl or info.rmaliort tilat the Plan member lias wl!ich indicates !bet !lte Plan member ls entitled to
         benefitS tmder the Plan.

lf you provlde all of the required information, it may be that adrfitlenal heallh .~ will be ~t,vailable under the
Pill¢

Tlm!ng cfNotilieafl()n cfBene.lit Detetmjnatlon on ~llc!l.lld Appeal
The Pial! Admittls111!tor shall noti!Y y(lu and the cllliumnt ofthe Plan's benefit detemlinallon 011 review with hi a
reasonable period of time. Such notillcetion shall lie provided not la!er than lO days after receipt by the PIM of
the requea1 fur review.

The period of time within whicllthe Plan's clere•·mlnation is requ!t¢d to lie mnd¢ sllall begin at tbe thne an appeal
is ftle<! .In accordance with the procedmes of this Pla11, without reglltd In whether alt inrol'llll!tlnn nuessary to
make the determmation acoompatties the :tiling.




                                                                                                           EI..AI' S&tVI\:es, lLC
                                                                                             Cheei<ICity ~e.- Rlcl>at<! MIJ>il:k
                                                                     1stAppeal RO$llonse- Plimacy Child!:en's Mod etr. - 10117113c
                                                                                                                      Page50f7
      Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 17 of 28




Manner atld Qin.tent ofl'iotif~eatil!ll of llenelitDete!mination on Second Appen!
Adverse benefit dellli'Jnlnation means a denial, tedJlCI!on.• !enninatlon of or a failure to provlde or make paym!lllt,
111 whole or ill part, .!llr a bei)efi!, incindlqg any such denial, reduetlon, termination, or failure to provide or mal<e
payment tllat ls based on a detenni))ll!ioll of a. pertill:ipant's eligib11ity to particlpate m !lle pll!ll. The J>lan will
p1·ovlde written or .electronic notification ofille adverse benefit determination, however, in !l1e case of urgent care
claims, notification may be ora£. Th~ notiec wiJI Sll!fe:

           The specffic reason ot· l'llaSO!lll for lllecletlllll;
     (2) Reference to the specific portlon(s) oftl1" stonlllat:Y pl~n description on which !he denlalls b~sed;
     (3} Tbe idelltli\Y of ruzy ll!edll:nl or voootional experts consulted ln connectiOn wlt11 tile claim, even if the
         Pbn did 11~1 rely upon illeir advice;
     (4) A statement ~tthe ]>Inn 1nemher ls entitled .lo. receive, up011 request aiid fl-ee of charge, reasonable
         access to, 110d copies of, al.l doCIImoots,. rec<>l'ds, n!id ()!her intl:>tnlati<>n relevant to the Plan members
         cla:!m. for benefits;
     (5) lf l!n lnl'!'mal m!e, g!lideline; protocpl, or omer simllar crh'l'rlon was relied upon il1 making the advet-se
           determtnation, a statement that snch rol¢, guideline, prptooo~ or other·simfiat cr~on was relied upon
           ln makll1g tile .adverse detetminadon and that a copy of tile role, gultlellne, protocol, or omer similar
           criterion will be provlded free of cllarge In t11e Plan member upen request;
     (6) If tile adv~tse benefit dete11nilllltion is based upen a medical judgment, a statement. that liD explanation of
         the sclenti.fic or cl}!JiCal judgntent l'or the determination, applying the terms of the Plan member's
         m<:dlcal circumstam:es, will be provi<!M free ofclllirg\l on ~11<!!>1;

     (7) A description of any additio!lll! .lltformation necessazy for ille Plan member t<>. perlilct. tllei cla.luland an
         explanation of wily sucl't Information is necessaey;
     (~)   A <lescdptlou ofthe Flail's review p!~ocednres (il!Ciuding ittstructlonstllat all second appeals must be sent
           !o boll! the Plan Ad!llinlstrator and tite DDM) and the tillie limits applicable to !he procedl!res;

     (9) A statement of the Plan .tliembet's right to bring ~n a~tion. under section Sli2(a) of ER.JSA, following an
         advet'se benefit del'el'mina!!oo on l'ilml rovlew; .and

    flO) The following statement: You mtd your PlM· m11y have other voltjbjary alternative dispute reirolutiou
    options, ~110h as medifl!l:lon. Qne way to find out what may be available is to contact your .inca!. U.S.
     Depllltment of lAbor Office mtd your stale lnsllranee: regulatory ageooy."

Furuls.lting Doeumooi:s 111 the Event or an. Adverse Dutenulna'lillil
in tbe case of an aclvemo beooflt de!elmina!lon on review, the Plan Adminisln>tor ~!ml! prqvide, such a9cess to,
and copies of. documents, records, andollu:r informatlon dasclibed In items (3} tl!rough. (6) of!l~e sectionrela!!ng
to "Mrumentnd Content ofNotifiel!tlon ofBeneftt Determltl1III011 on Appeal" as llj}POOI>I'iate.




                                                                                                       EtAP SelV!cel!; u.c
                                                                                            CbeoWCilySo-.o- !lit:~ Musick
                                                                    1st Appeal Respon$6- Primal}' Childten•s Mil<! Gtr. -la/17¥1.3
                                                                                                                       Pag&6<>f7
      Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 18 of 28




Decision Dl1 ~nd Appealtli be Final
If, fur any ,·easrul, tl1e ·Plan ntenwer does not receive ·~· written !eSPO!!Sl.' tt>lt!e appeal willdn the appropdale time
period set fartll above, !IJe, Plan member may assume that the appeal bas been denied. The dellision by ~he Plan
Administrator or other approprmte named J;iduelazy of the l'lan 011 review will he :final, binding aod conc!uslve
and will be af!hrded tile maxl.Jnum deference plii'inltted by Jmv. AU clainl review procedm·es pravided for ill
the Plan must be es:l!anstetl before any legal acllonls brongbt. Any legal.actiOll. tb1• the z'l!eovery of any
lx!nellts must be. emU:Illenced wiflli11 011¢ year after the Plan's claim •.'llview preeedures have been
exhansted.

You a11d the P!atlJnay hsve other volOI!I!Iry alternl!tlve diS)IIItll resolution options, snell ..s mediation. 01110 way to
find otit What may be avallab!e ism contact your slllte lnsnrancetegolatory a~.

Ifyoa. have any questions regarding this not.lce, pleast> fuel free !Q ¢01llllel the undetsigned.

                                                    Ve~y truly ,YOurs,


                                                    . ,_,;;:,_..__ c{~li
                                                    Tomn_ogers
                                                    1\ofanag!lr, Appeals l'rocessii1g



ec:     MBAfor
        CltecldCity Somvise




                                                                                                               'El.AP SeN!ceo. LLC:
                                                                                             ~k1Cii}IS¢i!wise -Ricllard !llus!<l<
                                                                    1~t Appeal ~espoll..,- ~nmao.r Cllildren's Mad Clf; - fill'! 7113
                                                                                                                      ~age (<>17
         Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 19 of 28




From: (511!) 321'!000
JoAnn Sopl<o      · ·

asiP*-p;q,
~~Pi\111425



Tina Perry:, Appeals Specialist
lntermountdn Revenue Cyete Org.
1104 Counlry: Hilfs DriVe
SuileSOO
OGDEN, lJT 84403
                                                               WED- 04 JUN AA
                                                               EXPRESS SAVER

                                                                        84403
                                     SHOGDA                               UT.US
                                                                         SLC
Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 20 of 28

                                                                                               Plaintiffs' Exhibit 47
                                                                    ...........................•••..........   ~·-···········-·····-····




LEWIS              1180 Peachtree Street NE, Suite 2900
                   Atlanta, GA 30309
BRISBOIS           Telephone: 404.348.8585
BISGMRD            Fax: 404.467.8845
&SMITHllP
ATTORNEYS AT iAW   www.lbbslaw.com


CARRIE STEPI!ENS                               June 20,2014
DIRECT DIAL: 404.991.3787
E~MAJ:L: CAR.RlE..STEPHENS@LEwrsBR1SBOIS.CoM



VIA U.S. MAIL

Manager, Patient Accounts
Primary Children's Hospital
c/o Intermountain Healthcare
4646 Lake Park Blvd
Salt Lake City, UT 84120

          RE:       Patient:                   R       M
                    Account No.:               138-77460749
                    Claim No.:                 201311220462
                    Date of Service:           November U, 2013
                    Plan Name:                 Check Clty/Softwise Health Benefit Plan

Dear Sir or Madam:

         I write this letter to inform you that this finn represents the above-mentioned patient,
R         M      ;, in connection with the above matter. From this point furward, please direct all
communication regarding this matter to Carrie Stephens and not to R         M      •.. Please cease
direct communications with R         •M       innnediately.

        This letter follows a letter of March 27, 2014 you received from MBA Benefit
Administrators, Inc. regarding the Check City/Softwise Health Benefit Plan (the "Plan"), of which
R         M      is a participant. The focus of thai letter to you, and this letter as well, is the
difference between the original amount of $29,663.78 billed by Primary Children's Hospital and the
eligible amount covered by the Plan, less any applicable deductible, which amounted to $4,373.75
and which was paid to Primary Children's Hospital on or about March 27, 20!4.

       In the letter from MBA Benefit Administrators, Inc., you were made aware of the ERISA
appeal process in th.e event of an Adverse Benefit Determination. This letter will again remind you
of the appeal process, as well as the !80 day deadline within which Primary Children's Hospital
may file such an appeal. I am not in a position to give you legal advice, as I represent the
aforementioned client in this matier, but Primary Children's Hospital is again encouraged to avail
 Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 21 of 28



June 20, 2014
Page2


itself of the appeals process if it does not believe it     wa~   properly reimbursed by receipt of
$4,373.75.

        My client stands by the audit of the medica! bills in connection witb tbe above-referenced
date(s) of service. Pritnary Children's Hospital billed ll     M       in tbe amount of $29,663.78
for the treatment received on November 11, 2013. The independent l!Udit performed during this
claim determined tbe amount that should be paid, and Primary Children's Hospital has been timely
paid the appropriate amount of $4,373.75 on or abont March 27, 2014. This amount paid was the
Allowable Claim Limit of 112% of the department-specific cost-ratio, as reported to CMS. This
payment constitutes fair reitnbursement for the medical care provided. We are prepared to defend
the audit and payment :made in tbis case against any further collection attempts by Primary
Children's Hospital or its agents.

        Additionally, on behalf of R .       M     . , this letter hereby revokes any waiver of R
M       's HlP AA privacy rights as obtali::ted by Pritnary Children's Hospital and also revokes any
previous HlPAA authorizations tbat would enable Pritnary Children's Hospital to disseminate any
of Richard Musick's confidential medical records or information. This revocation of authorization
does not revoke any authorizati.on that R , .    M          has provided which authorizes the provision
of Protected Health Information toR           M       's undersigned attorneys and their staff.

       Again, if you have any further questions, please contact me and not my client. Further
attempts by Primary Children's Hospital to balance bill ~ .          .M         will be evaluated with
respect to applicable state law. The entire contents of this letter constitttte settlement negotiations,
and nothing herein shall be used against my client should this case proceed to litigation.

                                               Sincerely,



                                               Carrie Stephens for
                                               LEWIS BRISBOIS BISGAARD & SM1TII LLP

KA:rs
cc:   R         M
     Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 22 of 28
                                                                                Plaintiffs' Exhibit 48




 LEWIS               1180 Peachtree Street NE, Suite 2900
                     Atlanta. GA 30309
 BRISBOIS            Telephone: 404.348.8585
 BISGAARD
 &SMITHLLP           Fax: 404.467.8845
 AlTORNEYS AT lAW    www .lbbslaw.com


 CARRIE STEPHENS                             June 23, 2014
 Direct Dial: 404-991-3787
 E-mail: carrie.stephens@lewisbrisbois.com

VIA U.S. MAIL

Manager, Patient Accounts
Primacy Children's Medical Center
c/o Intermountain Healilicare
4646 Lake Park Blvd
Salt Lake City, UT 84120

     RE:                  Your Patient:       R       M      (minor)
                          Encounter No.:      138-17323293
                          Claim No.:          201310300136
                          Date of Service:    October 17, 2013- October 20,2013
                          Piau Name:          Check City/Softwise Health Benefit Plan


Dear Sir or Madam,

        I write 1his letter to inform you 1hat this firm represents the above-mentioned patient, R
M     , and plan participant Spencer Musick in connection wiili 1he above matter. From 1his point
forward, please direct all communication regarding 1his matter to Carrie Stephens and not to R     or
Spencer Musick. Please cease direct communications wiili the Musick family immediately.

        Spencer Musick is a participant in 1he Check City/Softwise Health Benefit Plan ("the Plan").
On January 9, 2014, 1he Plan's administrator, MBA Benefit Administrators, Inc. ("MBA"), sent
Primacy Children's Medical Center a payment and a Notice ofAdverse Benefits Determination. In 1his
letter, MBA explained that R       ,M        's hospital bill had been reviewed and audited. Because
certain charges were found to exceed the Plan's Allowable Claim Limit, those charges were denied.
The charges wiiliin the Allowable Claim Limit were paid by 1he Plan on that date.

        In an effort to resolve disputes and ensure fairness, the Plan allows for a medical provider to
appeal the resnits of the claim review and audit should the provider believe these determinations were
made in error. The requirements fur such an appeal by a provider of services were fully explained in
MBA's January 9, 2014 letter to Primacy Children's Medical Center. Among 1hese enumerated



41!29-1439-8235.!
      Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 23 of 28



June 23,2014
Page2


requirements was the fact that, "[p]roviders requesting such appeal rights under the Plan must
agree to pursue reimbursement for covered medical expenses directly from tbe Plan, waiving any
right to recover such expenses from the claimant." (emphasis in original.) MBA's letter reiterates
two separate times- once in bold face- that by exercising its privilege to appeal, Primary Children's
Medical Center would waive its right to recover expenses from Spencer Musick.

       Primary Children's Medical Center filed a first appeal to ELAP Services, LLC, the Plan's
Designated Decision Maker on April24, 2014. By exercising its privilege to appeal, Primary Children's
Medical Center agreed "to pursue recovery of certain denied expenses directly from the Plan and
waiv[e] any right to recover those certain expenses from the Plan participant." This was confirmed in
ELAP's response to the appeal on May 30, 2014. Prlmarv Children's .Medical Center informed
decision to appeal means it has waived its right to balance bill this patient on this claim.

        The Musick family received a balance bill from Intermountain Healthcare as recently as June
10, 2014, indicating that Primary Children's Medical Center has impermissibly violated the terms ofthe
appeal If you have any questions about the appeal process, please contact me. In the interim, cease
an billing attempts against the .Musick family immediatelv.                        '

       Additionally, on behalf of Spencer Musick, this letter hereby revokes any waiver of R
M      "sHIPAA privacy rights as obtained by Primary Children's Medical Center and also revokes any
previous HiPAA authorizations that would enable Primary Children's Medical Center to disseminate
any ofR       M       's confidential medical records or information. This revocation of authorization
does not revoke any authorization that Spencer Musick has provided which authorizes the provision of
Protected Health Information to the undersigned attorneys and their staff,

       The entire contents ofthis letter constitute settlement negotiations, and nothing herein shall be
used against my client should this case proceed to litigation. Please contact me if you have any
questions. Thank you for your assistance in this matter.


                                               Sincerely,


                                               Carrie Stephens for
                                               LEWIS BRISBOIS BISGAARD & SMITH LL!'

cc:     Spencer Musick
Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 24 of 28
                                                                                 Plaintiffs' Exhibit 59




 LEWIS                    1180 Peachtree Street NE, Suite 2900
                          Atlanta, GA 30309
 BRISBOIS                 Telephone: 404.348.8585
 BISGMRD
 &SMITHttP Fax: 404.467.8845
 A!10Rt<iE'i$liJ ViN      www.lbbslaw.com



LTh"DSAY FOR.tJJ'<'I'ES                           September 16, 2014
DOO!CT DIAL: 404.991.2!63
E~MAIL: Llli-"DSAY.FORUNES@LEWJSBRIS:SOIS.COM'


VIA U.S. MAIL

Manager, Patient Accounts
intermountain Healthcare
Patient Financial Services
4646 W. Lake Park Blvd.
Salt Lake City, UT 84120


            RE:           Patient:                 R        M      (Guardian DanieUe
                                                   Musick)
                          Patient Account No.:     107-540201053
                          Date of Service:         multiple, including September 8, 2013;
                                                   January 24, 2014; December 13, 2013;
                                                   March 29, 2014; January 3, 2014;
                                                   February 4, 2014
                          Plan Name:               Check City/Softwise Health Benefit Plan
                          Alleged Amount:          897,008.42

Dear Sir or Madam:

        I write this letter to remind you that this finn represents the above-mentioned patient,
R'        M      (and Guardian Danielle Musick), in connection with the above matter. From this
point furward, please direct all communications regarding this matter to Lindsay For!ines and not to
R       • Mr     (or Danielle Musick). Please cease direct communications with R           .M
and/or Danielle Musick immediately.

       I write this letter in response to a statement dated September 4, 2014 that Intermountain
Healthcare sent directly to my client. The statement reflects an alleged amount due of$97,008.42.




482()..7765-0070.1
Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 25 of 28




Page2




My client denies owing the amount alleged due to Intermountain Healthcare. R-         M      and
Danielle Musick stand by the audit of the medical treatment you previously received in connection
with the above-referenced date of service.

        If you have any further questions, please contact Lindsay Forlines. The entire contents of
this letter constitote settlement negotiations, and nothing herein shall be used against my client
should this case proceed to litigation.


                                            Sincerely,



                                            Lindsay Forlines fur
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

Ll':an
cc:    Danielle Musick)




4820--7765-5070.1
   Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 26 of 28

                                            Plaintiffs Exhibit 64




                    1180 Peachtree Street NE, Suite 2900
 LEWIS              Atlanta, GA 30309
 BRISBOIS           Telephone: 404.348.8585
 BISGAARD
 &SMITH LlP         Fax: 404.467.8845
 ATTORNEYS AT !AW   www.lbbslaw.com


CARRIE STEPHENS                                  October 1, 2014
DIRECT DIAL: 404.991.3787
E-MAIL: CARRJE.STEPHENS@LEWISBRJSBOIS.COM

VIA U.S. MAIL

Manager, Patient Accounts
Primary Children's Medical Center
c/o Intermountain Healthcare
4646 W Lake Park Boulevard
Salt Lake City, UT 84120


         RE:        Patient:                     Richard Musick (minor)
                    Patient Account No.:         138-77460749
                    Date of Service:             November 11,2013
                    Plan Name:                   Check City/Softwise Health Benefit Plan
                    Alleged Amount:              $25,290.03

Dear Sir or Madam:

        I write this letter to remind you that this firm represents the above-mentioned patient,
Richard Musick, and plan participant Danielle Musick in connection with the above matter. From
this point forward, please direct all communications regarding this matter to Carrie Stephens and
JWt to Richard Musick or Danielle Musick. Please cease direct communications with the Musick
family immediately.

       I write this letter in response to a statement dated September 4, 2014 that Primary Children's
Medical Center sent directly to my client. The statement reflects an alleged amount due of
$25,290.03. My client denies owing the amount alleged due to Primary Children's Medical Center.
Danielle Musick stands by the audit of the medical treatment you previously received in connection
with the above-referenced date of service.




                                                                    -----------------------·---·
   Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 27 of 28


October I, 2014
Page2




        If you have any further questions, please contact Carrie Stephens. The entire contents of this
letter constitute settlement negotiations, and nothing herein shall be used against my client should
this case proceed to litigation.


                                               Sincerely,



                                              Carrie Stephens for
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

CS:an
cc:   Danielle Musick
 Case 2:17-cv-01245-JNP-EJF Document 33-1 Filed 10/12/18 Page 28 of 28

                                             Plaintiff's Exhibit 65




 LEWIS                 1180 Peachtree Street NE, Suite 2900
                       Atlanta, GA 30309
 BRISBOIS              Telephone: 404.348.8585
 BlSGMRD
                       Fax: 404.467.8845
 &SMITH LlP
 A1TORNE'IS AT lAW     www.lbbslaw.com


 ALISON LEE CuRRIE
 DIREcr DIAL:404_567.6587
                                                      October 7, 20 14
 &MAn-: ALISON. CURRIE@LE\VISBRISBOIS. COM


VIA U.S. MAIL

Manager, Patient Accounts
American Fork Hospital
170 North 1100 East
American Fork, UT 84003

                 RE:                   Patient:                        Richard Musick (minor)
                                       Patient Account No.:            FA11832700072
                                       Date of Service:                March 10, 2014
                                       Plan Name:                      Check City/Softwise Health Benefit Plan
                                       Alleged Amount:                 $97,008.42
Dear Sir or Madam:

       I write this letter to remind you that this finn represents the above-mentioned patient, Richard
Musick, and plan participant, Spencer Musick, in connection with the above matter. Please direct all
communication regarding this matter to Alison Currie and not to Richard or Spencer Musick. Please
cease direct communications with the Musicks immediately.

        I write this letter in response to a statement dated September 23, 20 I 4, that American Fork
Hospital sent directly to my client. The statement reflects an alleged amount due of$97,008.42. My
client denies owing the amount alleged due to American Fork HospitaL Richard Musick stands by
the audit of the medical treatment you previously received in connection with the above-referenced
date of service.

        If you have any further questions, please contact Lewis Brisbois Bisgaard & Smith, LLC.
The entire contents of this letter constitute settlement negotiations, and nothing herein shall be used
against my client should this case proceed to litigation

                                                          Sincerely,


                                                          Alison L. Currie for
                                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
cc:      Spencer Musick
